DETAILED ACTION
Claims status
In response to the application filed on 02/23/2022, claims 1 and 5-15 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 02/23/2022 have been reviewed and accepted.


Claim Objections
Claims 14-15 are objected to because of the following informalities: 
Claims 14 and 15 are simply depending on the method claim 1. Since both claims are analyzed as device claims, it is recommended amend the claims by reciting each step of the functions as recited in the claim 1 instead of saying “to perform a method according to claim 1”.
Appropriate correction is required.
For the purpose of examinations, the examiner will interpret the claim(s) as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14-15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Thubert et al. (US 2016/0020967 A1).
Regarding claim 1; Thubert discloses a method for managing a computer network, comprising: 
performing data collection configuration for at least one network node of the computer network (See Fig. 10-13: A “parent” of a particular node within a DAG is an immediate successor of the particular node on a path towards the DAG root, such that the parent has a lower “rank” than the particular node itself, where the rank of a node identifies the node's position with respect to a DAG root (e.g., the farther away a node is from a root, the higher is the rank of that node). ¶. [0040]), belonging to a set of one or more network nodes (See Fig. 10-13: All edges are included in paths oriented toward and terminating at one or more root nodes. ¶. [0039]) corresponding to a first depth level of a routing tree that represents nodes of the computer network (See Fig. 10-13: A DAG, i.e., a depth level of routing tree, is a directed graph having the property that all edges (and/or vertices) are oriented in such a way that no cycles (loops) are supposed to exist. All edges are included in paths oriented toward and terminating at one or more root nodes (e.g., “clusterheads or “sinks”), often to interconnect the devices of the DAG with a larger infrastructure, such as the Internet, a wide area network, or other domain. In addition, a Destination Oriented DAG (DODAG) is a DAG rooted at a single destination, i.e., at a single DAG root with no outgoing edges. ¶. [0040] and ¶. [0044]), and
belonging to a set of one or more network nodes corresponding to a first depth level of a routing tree that represents nodes of the computer network (See Figs. 10-13: Building a DAG, i.e., a depth level, may utilize a discovery mechanism to build a logical representation of the network, and route dissemination to establish state within the network so that routers know how to forward packets toward their ultimate destination. ¶. [0044]) and edges respectively corresponding to neighboring relations between two nodes of the computer network (See Fig. 10-13: A DAG, i.e., a depth level of routing tree, is a directed graph having the property that all edges (and/or vertices) are oriented in such a way that no cycles (loops) are supposed to exist. All edges are included in paths oriented toward and terminating at one or more root nodes (e.g., “clusterheads or “sinks”), often to interconnect the devices of the DAG with a larger infrastructure, such as the Internet, a wide area network, or other domain. ¶. [0040], and ¶. [0044]) and according to which data are transmitted from the nodes to a root node of the computer network, the first depth level corresponding to a number of edges in the routing tree between nodes of the set (See Figs. 10-13s: A DAG is a directed graph having the property that all edges (and/or vertices) are oriented in such a way that no cycles (loops) are supposed to exist. All edges are included in paths oriented toward and terminating at one or more root nodes (e.g., “clusterheads or “sinks”), ¶. [0040]) and the root node, the data collection configuration comprising: 
receiving respective first configuration data from at least one child node in the routing tree of the at least one network node of the computer network (See Fig. 13: At step 1320, the parent node of the one or more child nodes receives routing protocol report(s), i.e., first configuration data, from the child node(s) according to their installed TSCH schedules. ¶. [0087]),
wherein the at least child node corresponds to a second depth level of the routing tree which immediately follows the first depth level in a sequence of depth levels of the routing tree (See Figs. 10-12: for multiple DAG links connecting from ranks to ranks; ¶. [0048]);
generating second configuration data based on the received first configuration data (See Fig. 13: At step 1325, the parent node aggregates the routing protocol reports, or lack thereof, from its child node(s) into an aggregated routing protocol report ¶. [0088]), and 
transmitting the second configuration data to a parent node in the routing tree of the at least one network node of the computer network (See Fig. 13: At step 1330, the parent node provides the aggregated routing protocol report to its own parent node, as detailed above. In particular, and according to various embodiments herein, the reporting timeslot used by the parent node to send the aggregated report to its own parent node may be scheduled to be subsequent to the generated one or more reporting time slots ¶. [0089]), wherein respective first configuration data is received from a plurality of child nodes, each of which correspond to the second depth level (See Fig. 13: During the scheduled reporting times, the child nodes of a parent may then provide routing protocol reports to the parent node. For example, as shown in FIG. 9B, child nodes 41, 42 may send DAO messages to parent node 32 at their scheduled reporting times. ¶. [0077]), and the generating second configuration data further comprises: 
combining the received first configuration data, and generating second configuration data based on the combined first configuration data (See Fig. 13: aggregating routing protocol reports from each of its child nodes before sending an aggregated report to its own parent node. ¶. [0089]), wherein the first configuration data comprise respective first estimates of resources needed for transmitting data from the child nodes to the at least one network node (See Fig. 15: at step 1510, determining if child node needs more routing protocol report time slots. The determination may be made, for example, by the parent node of the child node, if timeslot allocations are performed in a distributed manner. Alternatively, a centralized network device such as a PCE may make the determination. ¶. [0094], and see also Thubert’s claim 12 for receiving routing protocol report from a child node to the network device), and wherein the generating the second configuration data further comprises: generating, based on the first estimates, a second estimate of resources needed for transmitting the data collected by one or more child nodes at the second depth level (See Fig. 15 and Thubert’s claim 15 for generating the additional time slots, i.e., generating second configuration data  based on the second time slots, the determined process that a particular child node needs additional routing protocol report time slots; and notifying the parent that the time slot that is subsequent to the one or more mandatory time slots for the multiple child nodes. See also ¶. [0081]).

Regarding claim 14; Thubert discloses an apparatus, the apparatus comprising a processor, a memory operatively coupled to the processor, and network interfaces to communicate in a computer network, wherein the apparatus is configured to perform a method comprising:
performing data collection configuration for at least one network node of the computer network (See Fig. 10-13: A “parent” of a particular node within a DAG is an immediate successor of the particular node on a path towards the DAG root, such that the parent has a lower “rank” than the particular node itself, where the rank of a node identifies the node's position with respect to a DAG root (e.g., the farther away a node is from a root, the higher is the rank of that node). ¶. [0040]), belonging to a set of one or more network nodes (See Fig. 10-13: All edges are included in paths oriented toward and terminating at one or more root nodes. ¶. [0039]) corresponding to a first depth level of a routing tree that represents nodes of the computer network (See Fig. 10-13: A DAG, i.e., a depth level of routing tree, is a directed graph having the property that all edges (and/or vertices) are oriented in such a way that no cycles (loops) are supposed to exist. All edges are included in paths oriented toward and terminating at one or more root nodes (e.g., “clusterheads or “sinks”), often to interconnect the devices of the DAG with a larger infrastructure, such as the Internet, a wide area network, or other domain. In addition, a Destination Oriented DAG (DODAG) is a DAG rooted at a single destination, i.e., at a single DAG root with no outgoing edges. ¶. [0040] and ¶. [0044]), and
belonging to a set of one or more network nodes corresponding to a first depth level of a routing tree that represents nodes of the computer network (See Figs. 10-13: Building a DAG, i.e., a depth level, may utilize a discovery mechanism to build a logical representation of the network, and route dissemination to establish state within the network so that routers know how to forward packets toward their ultimate destination. ¶. [0044]) and edges respectively corresponding to neighboring relations between two nodes of the computer network (See Fig. 10-13: A DAG, i.e., a depth level of routing tree, is a directed graph having the property that all edges (and/or vertices) are oriented in such a way that no cycles (loops) are supposed to exist. All edges are included in paths oriented toward and terminating at one or more root nodes (e.g., “clusterheads or “sinks”), often to interconnect the devices of the DAG with a larger infrastructure, such as the Internet, a wide area network, or other domain. ¶. [0040], and ¶. [0044]) and according to which data are transmitted from the nodes to a root node of the computer network, the first depth level corresponding to a number of edges in the routing tree between nodes of the set (See Figs. 10-13s: A DAG is a directed graph having the property that all edges (and/or vertices) are oriented in such a way that no cycles (loops) are supposed to exist. All edges are included in paths oriented toward and terminating at one or more root nodes (e.g., “clusterheads or “sinks”), ¶. [0040]) and the root node, the data collection configuration comprising: 
receiving respective first configuration data from at least one child node in the routing tree of the at least one network node of the computer network (See Fig. 13: At step 1320, the parent node of the one or more child nodes receives routing protocol report(s), i.e., first configuration data, from the child node(s) according to their installed TSCH schedules. ¶. [0087]),
wherein the at least child node corresponds to a second depth level of the routing tree which immediately follows the first depth level in a sequence of depth levels of the routing tree (See Figs. 10-12: for multiple DAG links connecting from ranks to ranks; ¶. [0048]);
generating second configuration data based on the received first configuration data (See Fig. 13: At step 1325, the parent node aggregates the routing protocol reports, or lack thereof, from its child node(s) into an aggregated routing protocol report ¶. [0088]), and 
transmitting the second configuration data to a parent node in the routing tree of the at least one network node of the computer network (See Fig. 13: At step 1330, the parent node provides the aggregated routing protocol report to its own parent node, as detailed above. In particular, and according to various embodiments herein, the reporting timeslot used by the parent node to send the aggregated report to its own parent node may be scheduled to be subsequent to the generated one or more reporting time slots ¶. [0089]), wherein respective first configuration data is received from a plurality of child nodes, each of which correspond to the second depth level (See Fig. 13: During the scheduled reporting times, the child nodes of a parent may then provide routing protocol reports to the parent node. For example, as shown in FIG. 9B, child nodes 41, 42 may send DAO messages to parent node 32 at their scheduled reporting times. ¶. [0077]), and the generating second configuration data further comprises: 
combining the received first configuration data, and generating second configuration data based on the combined first configuration data (See Fig. 13: aggregating routing protocol reports from each of its child nodes before sending an aggregated report to its own parent node. ¶. [0089]), wherein the first configuration data comprise respective first estimates of resources needed for transmitting data from the child nodes to the at least one network node (See Fig. 15: at step 1510, determining if child node needs more routing protocol report time slots. The determination may be made, for example, by the parent node of the child node, if timeslot allocations are performed in a distributed manner. Alternatively, a centralized network device such as a PCE may make the determination. ¶. [0094], and see also Thubert’s claim 12 for receiving routing protocol report from a child node to the network device), and wherein the generating the second configuration data further comprises: generating, based on the first estimates, a second estimate of resources needed for transmitting the data collected by one or more child nodes at the second depth level (See Fig. 15 and Thubert’s claim 15 for generating the additional time slots, i.e., generating second configuration data  based on the second time slots, the determined process that a particular child node needs additional routing protocol report time slots; and notifying the parent that the time slot that is subsequent to the one or more mandatory time slots for the multiple child nodes. See also ¶. [0081]).

Regarding claim 15; Thubert discloses a non-transitory computer-readable medium encoded with executable instructions which, when executed, 
performing data collection configuration for at least one network node of the computer network (See Fig. 10-13: A “parent” of a particular node within a DAG is an immediate successor of the particular node on a path towards the DAG root, such that the parent has a lower “rank” than the particular node itself, where the rank of a node identifies the node's position with respect to a DAG root (e.g., the farther away a node is from a root, the higher is the rank of that node). ¶. [0040]), belonging to a set of one or more network nodes (See Fig. 10-13: All edges are included in paths oriented toward and terminating at one or more root nodes. ¶. [0039]) corresponding to a first depth level of a routing tree that represents nodes of the computer network (See Fig. 10-13: A DAG, i.e., a depth level of routing tree, is a directed graph having the property that all edges (and/or vertices) are oriented in such a way that no cycles (loops) are supposed to exist. All edges are included in paths oriented toward and terminating at one or more root nodes (e.g., “clusterheads or “sinks”), often to interconnect the devices of the DAG with a larger infrastructure, such as the Internet, a wide area network, or other domain. In addition, a Destination Oriented DAG (DODAG) is a DAG rooted at a single destination, i.e., at a single DAG root with no outgoing edges. ¶. [0040] and ¶. [0044]), and
belonging to a set of one or more network nodes corresponding to a first depth level of a routing tree that represents nodes of the computer network (See Figs. 10-13: Building a DAG, i.e., a depth level, may utilize a discovery mechanism to build a logical representation of the network, and route dissemination to establish state within the network so that routers know how to forward packets toward their ultimate destination. ¶. [0044]) and edges respectively corresponding to neighboring relations between two nodes of the computer network (See Fig. 10-13: A DAG, i.e., a depth level of routing tree, is a directed graph having the property that all edges (and/or vertices) are oriented in such a way that no cycles (loops) are supposed to exist. All edges are included in paths oriented toward and terminating at one or more root nodes (e.g., “clusterheads or “sinks”), often to interconnect the devices of the DAG with a larger infrastructure, such as the Internet, a wide area network, or other domain. ¶. [0040], and ¶. [0044]) and according to which data are transmitted from the nodes to a root node of the computer network, the first depth level corresponding to a number of edges in the routing tree between nodes of the set (See Figs. 10-13s: A DAG is a directed graph having the property that all edges (and/or vertices) are oriented in such a way that no cycles (loops) are supposed to exist. All edges are included in paths oriented toward and terminating at one or more root nodes (e.g., “clusterheads or “sinks”), ¶. [0040]) and the root node, the data collection configuration comprising: 
receiving respective first configuration data from at least one child node in the routing tree of the at least one network node of the computer network (See Fig. 13: At step 1320, the parent node of the one or more child nodes receives routing protocol report(s), i.e., first configuration data, from the child node(s) according to their installed TSCH schedules. ¶. [0087]),
wherein the at least child node corresponds to a second depth level of the routing tree which immediately follows the first depth level in a sequence of depth levels of the routing tree (See Figs. 10-12: for multiple DAG links connecting from ranks to ranks; ¶. [0048]);
generating second configuration data based on the received first configuration data (See Fig. 13: At step 1325, the parent node aggregates the routing protocol reports, or lack thereof, from its child node(s) into an aggregated routing protocol report ¶. [0088]), and 
transmitting the second configuration data to a parent node in the routing tree of the at least one network node of the computer network (See Fig. 13: At step 1330, the parent node provides the aggregated routing protocol report to its own parent node, as detailed above. In particular, and according to various embodiments herein, the reporting timeslot used by the parent node to send the aggregated report to its own parent node may be scheduled to be subsequent to the generated one or more reporting time slots ¶. [0089]), wherein respective first configuration data is received from a plurality of child nodes, each of which correspond to the second depth level (See Fig. 13: During the scheduled reporting times, the child nodes of a parent may then provide routing protocol reports to the parent node. For example, as shown in FIG. 9B, child nodes 41, 42 may send DAO messages to parent node 32 at their scheduled reporting times. ¶. [0077]), and the generating second configuration data further comprises: 
combining the received first configuration data, and generating second configuration data based on the combined first configuration data (See Fig. 13: aggregating routing protocol reports from each of its child nodes before sending an aggregated report to its own parent node. ¶. [0089]), wherein the first configuration data comprise respective first estimates of resources needed for transmitting data from the child nodes to the at least one network node (See Fig. 15: at step 1510, determining if child node needs more routing protocol report time slots. The determination may be made, for example, by the parent node of the child node, if timeslot allocations are performed in a distributed manner. Alternatively, a centralized network device such as a PCE may make the determination. ¶. [0094], and see also Thubert’s claim 12 for receiving routing protocol report from a child node to the network device), and wherein the generating the second configuration data further comprises: generating, based on the first estimates, a second estimate of resources needed for transmitting the data collected by one or more child nodes at the second depth level (See Fig. 15 and Thubert’s claim 15 for generating the additional time slots, i.e., generating second configuration data  based on the second time slots, the determined process that a particular child node needs additional routing protocol report time slots; and notifying the parent that the time slot that is subsequent to the one or more mandatory time slots for the multiple child nodes. See also ¶. [0081]).




Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lie et al (US 2010/0085979 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416